478 P.2d 393 (1970)
Leonard J. KEENE, Appellant,
v.
JACKSON COUNTY, Oregon, a Political Subdivision of the State of Oregon, and the State of Oregon, Respondent.
Supreme Court of Oregon.
December 31, 1970.
On Petition for Review of 474 P.2d 777.
William A. Mansfield, Medford, for petitioner.
PER CURIAM.
Petition denied.
O'CONNELL, Chief Justice (dissenting).
I would grant the petition for review in this case. I am of the opinion that neither this court nor the legislature has the constitutional power to require an attorney to defend an indigent unless the attorney is reasonably compensated for his service. I shall not at this time set out the reasons which support this conclusion. See, however, the following references which lend support to my point of view. Johnson and Douglas v. Superior Court, 2 Ariz. App. 407, 409 P.2d 566 (1966), (but see State v. Superior Court, 2 Ariz. App. 466, 409 P.2d 750 (1966)); Hill v. Superior Court, 46 Cal.2d 169, 293 P.2d 10, 14 (1956) (dissenting opinion); People ex rel. Conn v. Randolph, 35 Ill.2d 24, 219 N.E.2d 337 (1966), noted 16 DePaul L.Rev. 499 (1967); Knox County Council v. State ex rel. McCormick, 217 Ind. 493, 29 N.E.2d 405 (1940); Ferguson v. Pottawattamie County, 224 Iowa 516, 278 N.W. 223 (1938); State v. Rush, 46 N.J. 399, 217 A.2d 441 (1966); Dane County v. Smith, 13 Wis. 585 (1861); Hunter, Slave Labor in the Courts  A Suggested Solution, 74 Case & Comment 3 (1969); Allison & Hasset, Counsel for the Indigent Defendant, 41 Am.Jud.Soc'y 100 (1957); Comment, Attorney and Client  Compensation of Indigent's Counsel in Federal Post-Conviction Proceedings, 46 No.Car.Rev. 379 (1968); Note, 49 Cal.L.Rev. 954 (1961); Note, 107 U.Pa.L.Rev. 812 (1959); see also Beaney, The Right to Counsel in American Courts 213-216 (1955), and Brownell, Legal Aid in the United States 136-138 (1951).